Citation Nr: 0814194	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for damage to the left arm due to liquid 
nitrogen.

2.  Whether reduction in the rating for diabetes mellitus 
with peripheral neuropathy from 40 to 20 percent was proper. 

3.  Entitlement to an increased evaluation for diabetes 
mellitus with peripheral neuropathy.

4.  Entitlement to separate compensable ratings for 
peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 2005 RO decision in pertinent part denied the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for left arm damage due to liquid nitrogen and the March 2005 
RO decision in pertinent part reduced the veteran's award of 
40 percent to 20 percent disabling for diabetes mellitus with 
peripheral neuropathy.  See also rating decisions dated in 
May 2007 and November 2007.


FINDINGS OF FACT

1.  The veteran received treatment for skin tags on his left 
arm at the Leavenworth VA hospital in September 2003.

2.  The examiner used liquid nitrogen to remove the skin 
tags.

3.  The veteran now has discoloration from the removal of 
these skin tags and experiences itching and burning. 

4.  The evidence at the time of the reduction in rating for 
diabetes mellitus with peripheral neuropathy showed that the 
veteran was taking insulin, had to regulate his diet and also 
had to regulate his activities.

5.  When resolving all doubt in the veteran's favor there is 
evidence of insulin usage, restricted diet and regulated 
activities.

6.  When resolving all doubt in the veteran's favor there is 
evidence of tingling, pain, numbness and decreased sensation 
in the veteran's feet due to his peripheral neuropathy to 
merit separate compensable ratings. 


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for damage to the 
left arm due to liquid nitrogen is not warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2007).

2.  The criteria for restoration of the 40 percent rating for 
the veteran's diabetes mellitus with peripheral neuropathy 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2007).

3.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus with peripheral neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.119, Diagnostic Code 7913 (2007).

4.  The criteria for separate 10 percent ratings for 
peripheral neuropathy of each lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.124a, Diagnostic Code 8521 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 Compensation
Damage to the Left Arm due to Liquid Nitrogen

Pertinent Law and Regulations

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id. at 
101.

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The veteran went for treatment at the Leavenworth VA hospital 
in September 2003.  The records show that he went to the 
doctor because he was out of his medication and was also 
concerned about the skin on his nose and his arms.  The 
records show that the examiner destroyed three separate pre-
malignant skin lesions on the left dorsal forearm with liquid 
nitrogen therapy.  The veteran tolerated the procedure well 
without complications.  The veteran was also provided with 
wound care instructions such as avoiding the sun, keeping 
covered and wearing sunscreen.  The medical records from the 
day of the procedure show that the veteran was alert and 
oriented.  The veteran asserts that the nurse practitioner 
who removed his skin tags used the entire can of nitrogen to 
remove his tags and that the process burned his skin.

In October 2003, the veteran presented at the Leavenworth VA 
hospital with the concern that the skin that was treated with 
liquid nitrogen was not healing well.  The examiner noted 
that the wounds were healing well, with crusted lesions on a 
base of pink granulated tissue of the left forearm, with no 
drainage, edema or erythema.

In August 2005, Dr. R.T. stated that the September 2003 
procedure resulted in some discoloration of the skin, which 
can be seen in pictures taken 12 days after the procedure.  
The doctor points out that the veteran only complained about 
the lesions once in October 2003, when he stated that the 
area was not healing well.  On follow-up appointments, the 
veteran voiced no concerns with his forearms.  The doctor 
also notes that the veteran did not voice any concerns at a 
dermatology appointment in November 2004, nor did the 
dermatologist raise any concerns about the lesions.  Dr. R.T. 
concluded that there was no evidence of inappropriate 
treatment or lack of care given to the veteran. 

In August 2007, the veteran complained of spots on his upper 
arms and severe itching.  In November 2007, the veteran 
complained of itching and the examiner noted ill-defined 
erythematous papules on the arms.  

In a letter from Dr. J.L. dated in February 2008, he stated 
that the veteran has scarring on his upper left extremity.  
He stated that the "skin to the left forearm revealed an 
area of whitish discoloration and scarring from previous 
treatment for what appears to be some skin lesions in the 
form of possible actinic keratosis of eczema."

In this case, the record shows that the veteran has scarring 
on his upper left extremity because of VA treatment he 
received for skin lesions.  Thus, the crux of the matter 
rests upon the question of whether the proximate cause of the 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  

In this case, the veteran does not assert that the skin tags 
were not timely treated, but rather that liquid nitrogen was 
not administered properly.  There is no evidence that the 
examiner did not properly treat the skin tags and medical 
testimony from Dr. R.T. concluded that there was no evidence 
of inappropriate treatment or lack of care given to the 
veteran.  Additionally, the dermatologist who examined the 
veteran did not note any improper lesions on the veteran's 
body.  

There is also no evidence that the hospital did not have 
informed consent.  The veteran had decision-making capacities 
and was able to communicate decisions regarding his 
healthcare.  He also voiced concerns about the skin tags and 
had previous skin tags removed at the same facility.  
Furthermore, the Board finds that there is no competent 
medical evidence of record to support a conclusion that the 
veteran's scaring was an event not reasonably foreseeable in 
connection with VA liquid nitrogen treatment in September 
2003.  Any residuals, such as scars, are considered a normal 
part of the procedure.  

The Board has considered statements and testimony provided by 
the veteran.  However, there is no showing that the veteran 
is qualified to provide an opinion concerning the cause of 
his scaring.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for 
compensation under 38 U.S.C.A. § 1151 for damage of the left 
arm due to liquid nitrogen.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

II. Rating Reduction; Increased Evaluation & Separate 
Evaluation
Diabetes Mellitus with Peripheral Neuropathy

Law and Regulations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The RO sent the veteran a rating action proposing the 
reduction in October 2004.  An RO letter was sent to the 
veteran in October 2004 explaining the process and offering 
the veteran a personal hearing.  The veteran did not elect to 
have a hearing and in March 2005, the RO issued a rating 
decision that reduced the veteran's disability rating from 40 
to 20 percent disabling.  The reduction was placed into 
effect June 2005, complying with the requirement for a 60-day 
period from the date of notice.

As the 40 percent evaluation for the veteran's diabetes 
mellitus with peripheral neuropathy had been in effect for 
less than five years, the provisions of 38 C.F.R. § 
3.344(a),(b), which provide additional regulatory hurtles to 
rating reductions, do not apply.  The provisions of 38 C.F.R. 
§ 3.344(C) provide that ratings in effect for less than five 
years can be reduced upon a showing that the disability has 
improved.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  It is 
noted that staged ratings are appropriate in increased rating 
claims in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

By way of history, the veteran was service connected for 
diabetes mellitus with peripheral neuropathy effective from 
November 15, 1996.  In September 2001, the RO provided an 
increased rating to 40 percent disabling, effective from June 
22, 2001.  In an October 2004 rating decision, the RO found a 
clear and unmistakable error in the September 2001 rating 
decision stating that an increased rating was not warranted 
because the veteran was not taking insulin.  A March 2005 
decision decreased the veteran's rating to 20 percent 
disabling effective from June 2005.  In order to be eligible 
for a 40 percent evaluation the veteran must show that he is 
taking insulin, has a restricted diet and is required to 
regulate his activities.  After resolving doubt in the 
veteran's favor, a review of the veteran's records shows that 
he is currently taking insulin, has a restricted diet, and 
has to regulate his activities.  Therefore, an evaluation of 
40 percent disabling is warranted. 

September 2001 medical records show that the veteran was 
unable to control his diabetes even with small portions of 
food and exercising.  In September 2003, the medical records 
show that the veteran was taking Glyburide for his diabetes.  
In July 2004, the examiner discussed the veteran's diet with 
him and proscribed Acarbose in order to bring the veteran's 
glucose levels down.  He also stated that his next step was 
to put the veteran on insulin.  March 2005 medical records 
show that the veteran was started on insulin.  A medical 
record from June 2005 shows that the severity of the 
veteran's diabetes has restricted his activities, especially 
since going on insulin.

In February 2006, the veteran was referred to Dr. J.K.  Dr. 
J.K. reported that the veteran had type 2 diabetes with 
generally poor control.  He stated that it was clear that the 
veteran would need multiple daily injections of insulin in 
order to optimize his diabetes control.  In September 2007, 
the VA examiner noted that the veteran was taking insulin 
however, he was not asked to follow a specific diet.  In 
November 2007, the medical records show that he was taking 
insulin regularly. 

A letter from Dr. J.L. dated February 2008, states that the 
veteran presented with a history of diabetes in poor control, 
shortness of breath, hypertension, a history of coronary 
artery disease, skin conditions and neuropathy with numbness 
to the hands and feet.  The veteran is currently taking 
insulin for his diabetes.  The doctor stated that the veteran 
should be under restricted activity.  The doctor went on to 
say that due to these multiple medical conditions, the 
veteran is extremely restricted in his ability to work and 
exert himself due to his shortness of breath and 
complications of his health issues. 

According to the rating schedule, diabetes mellitus is rated 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
this diagnostic code, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Regarding the matter of reducing the assigned 40 percent 
rating to 20 percent effective June 2005, the Board finds 
that restoration to the previously assigned 40 percent rating 
is warranted.  The medical records reflect that the veteran 
began taking insulin in March 2005 and by June 2005, he had 
to regulate his daily activities.  The record also indicates 
that the veteran has been counseled regarding his diet.  
Therefore, the 40 percent rating for the disability, 
effective from June 1, 2005 is restored.  38 U.S.C.A. 
§ 4.119, Diagnostic Code 7913.

With regard to the veteran's increased rating claim, however, 
the medical evidence fails to show that a rating in excess of 
40 percent disabling is warranted.  The records do not 
reflect that he has ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if evaluated separately.  Thus, 
he is not eligible for a rating of 60 percent disabling. 

The veteran also claims that he is entitled to a separate 
compensation for his peripheral neuropathy.  The veteran was 
checked for peripheral neuropathy in August 2004.  The 
veteran stated that he started having pain in his feet and 
lower legs.  He compared the pain to a toothache, and rated 
it an 8 out of 10 in degree of pain.  In January 2007, the 
examiner administered nerve conduction studies on the veteran 
and found the studies to be within normal limits.  The 
examiner found there was no evidence to support the claim of 
peripheral neuropathy.  In September 2007, however, the VA 
examiner noted that the veteran had peripheral neuropathy 
with symptoms of paresthesias, loss of sensation, tingling 
and pain in his feet.  In November 2007, the veteran reported 
having aches in his legs and feet with numbness and tingling.  
The examiner noted a decreased sensation on monofilament on 
bilateral small toes and some difficulty localizing 
monofilament of the middle toes, bilaterally.  The examiner 
stated that it was most likely secondary to early diabetes 
mellitus neuropathy. 

A letter from Dr. J.L. dated February 2008, states that the 
veteran's neuropathy needs to be addressed and most likely 
will be improved and limited if the veteran's diabetes can be 
improved.  

After a thorough review of the record, the Board has 
determined that Diagnostic Code 8521 favors the veteran's 
claim for peripheral neuropathy, as it applies to the 
external popliteal nerve, addressing paralysis of the foot.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 40 percent 
evaluation is assigned for complete paralysis as manifested 
by foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  
A 30 percent evaluation is assigned for severe incomplete 
paralysis of the external popliteal nerve (common peroneal).  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis and a 10 percent evaluation is warranted for mild 
incomplete paralysis. 

The veteran's medical records reflect pain, numbness and 
tingling in his feet.  In addition, objective medical 
evidence shows that he has decreased sensation in his toes.  
The Board finds that these symptoms are most accurately 
reflected by a rating of mild under Diagnostic Code 8521.  A 
rating of moderate is not merited as the EMG studies show the 
veteran's symptoms to be within normal limits.  Therefore, a 
10 percent evaluation for each foot will be awarded to the 
veteran pursuant to Diagnostic Code 8521. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA for his claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for damage to the left arm due to liquid nitrogen and for an 
increased rating for his diabetes mellitus with peripheral 
neuropathy.  The RO provided a VCAA notice letter to the 
veteran in December 2004 regarding his claim for damage to 
the left arm due to liquid nitrogen, prior to the initial 
adjudication of the claim.  In a December 2004 letter, the 
veteran was advised of what was needed to substantiate a 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  While the letter was sent 
after the rating decision took place, the veteran was given 
the opportunity to submit additional evidence.  The veteran 
responded that he had additional evidence to submit.

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities in May 2006.  
Notwithstanding this belated Dingess notice, the Board 
determines that the veteran was not prejudiced, as the 
preponderance of the evidence is against the veteran's claim 
of compensation pursuant to 38 U.S.C.A. § 1151.  An increased 
rating in excess of 40 percent for diabetes mellitus is not 
warranted.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Regarding the peripheral neuropathy increased 
rating claims, the RO will assign the increased ratings and 
effective dates.  Thus, the veteran has not been prejudiced 
in this regard.

The Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating the claim, and that VA has no further duty to 
notify him of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103A.  Of record are the veteran's VA and 
non-VA outpatient treatment reports and VA examinations.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for damage to the left arm due to liquid nitrogen, is denied.

Entitlement to restoration of a 40 percent rating for 
diabetes mellitus is warranted, subject to the regulations 
pertinent to the disbursement of monetary funds. 

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus is denied. 

Entitlement to separate ratings of 10 percent for peripheral 
neuropathy of the right and left lower extremity are granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


